 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8   RAMON SILVA,

 9                                  Plaintiff,             Case No. C19-619-RAJ-MLP

10          v.
                                                           ORDER CONTINUNG NOTING DATES
11   TROY BACON, et al.,                                   OF PENDING SUMMARY JUDGMENT
                                                           MOTIONS
12                                  Defendants.

13

14          This is a civil rights action proceeding under 42 U.S.C. § 1983. This matter comes before

15   the Court at the present time on the parties’ motions to continue the noting dates of Plaintiff’s

16   two pending summary judgment motions. (Dkt. ## 55, 59.) Plaintiff seeks an extension of the

17   noting date of his first motion for summary judgment from November 22, 2019 to December 24,

18   2019 to permit him time to file a reply brief in support of his motion. (Dkt. # 55.) Plaintiff

19   maintains that he did not have an opportunity to file a timely reply because he was involuntarily

20   transferred to Western State Hospital on November 12, 2019 and he did not receive his mail until

21   two weeks after his return to the King County Jail on November 26, 2019. (Id.) Defendants, in

22   their response to Plaintiff’s motion, indicate that they do not oppose a brief extension, but they

23
     ORDER CONTINUING NOTING DATES
     OF PENDING SUMMARY JUDGMENT
     MOTIONS - 1
 1   request that the new noting date be set for December 20, 2019 rather than December 24, 2019 as

 2   requested by Plaintiff. (See Dkt. # 57.) The Court received Plaintiff’s reply brief for filing on

 3   December 20, 2019. (Dkt. # 63.)

 4          Defendants seek to continue the noting date of Plaintiff’s second motion for summary

 5   judgment from January 3, 2020 to January 10, 2020, because the original noting date would

 6   require Defendants to file a response to Plaintiff’s motion during a period of time when

 7   Defendants’ counsel had notified Plaintiff and the Court they would be unavailable. (Dkt. # 59.)

 8   Plaintiff has not opposed Defendants’ requested continuance.

 9          The continuances requested by the parties appear reasonable under the circumstances. It

10   is also reasonable, and in the interests of judicial efficiency, to consider Plaintiff’s two pending

11   motions for summary judgment at the same time.

12          Accordingly, the Court ORDERS as follows:

13          (1)     Plaintiff’s motion for an extension of the noting date of his first motion for

14   summary judgment (dkt. # 55) is GRANTED. Plaintiff’s first motion for summary judgment

15   (dkt. # 39) is RENOTED on the Court’s calendar for consideration on January 10, 2020. The

16   briefing with respect to this motion is now complete and no further briefing will be accepted.

17          (2)     Defendants’ motion for a continuance of the noting date of Plaintiff’s second

18   motion for summary judgment (dkt. # 57) is GRANTED. Plaintiff’s second motion for summary

19   judgment (dkt. # 54) is RENOTED on the Court’s calendar for consideration on January 10,

20   2020. Defendants’ response to that motion is due not later than January 6, 2020, and any reply

21   by Plaintiff is due not later than the date on which the motion is noted for consideration.

22

23
     ORDER CONTINUING NOTING DATES
     OF PENDING SUMMARY JUDGMENT
     MOTIONS - 2
 1          (3)    The Clerk is directed to send copies of this Order to Plaintiff, to counsel for

 2   Defendants, and to the Honorable Richard A. Jones.

 3          Dated this 26th day of December, 2019.


                                                          A
 4

 5                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER CONTINUING NOTING DATES
     OF PENDING SUMMARY JUDGMENT
     MOTIONS - 3
